Citation Nr: 1738739	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purpose of receiving VA Dependency and Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army with active duty from April 1967 to August 1970, including service in the Republic of Vietnam, and passed away in July 1995.  The appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for DIC benefits on the basis that she was not technically the surviving spouse of the Veteran, as they were divorced in 1973. 
 
In April 2015, the Board found that the appellant was not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court vacated the Board's April 2015 decision and remanded the claim for further proceedings consistent with its decision. 

Subsequent to the issuance of the Court's decision and prior to this decision, the appellant submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Accordingly, the additional evidence has been associated with the Veteran's file.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in July 1995. 

2.  The Veteran and the appellant were legally divorced in October 1973.  However, at the time of the Veteran's death, the appellant and the Veteran were in a valid common law marriage in the State of Georgia. 

CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014);  38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102 ,5102, 5103A, 5107 , 5216 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Resolution as to the question of recognition as spouse of the Veteran turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  As the issue of recognition turns on a matter of law and as will be discussed below, the Board is granting the claim, no further notice or development under the VCAA is necessary.  

II.  Recognition as Surviving Spouse 

The Board first notes that DIC and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried since the death of the veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2016). 

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102, 1304, 1541 (West 2014);  38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of the evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7 (1994). 

The appellant contends that she should be recognized as the Veteran's surviving spouse for the purposes of entitlement to DIC benefits.  A certificate of death shows that the Veteran died in July 1995.  As a child was born to the appellant and Veteran during their marriage prior to the divorce, there is no time period requirement for the length of marriage which occurred after.  There is also no indication that the appellant subsequently married, lived with another person, or held herself out openly to the public to be the spouse of another person.  Rather, the only issue is whether the appellant and the Veteran were married at the time of his death. 

The record reflects, and there is no dispute, that the appellant and the Veteran were not legally married at the time of the Veteran's death in July 1995, as they were divorced in October 1973.  However, the appellant contends that she and the Veteran were in a common law marriage, as they had never truly separated after the divorce and had continued to live together from the time of their divorce until the time of the Veteran's death.  See, supporting statements received by VA in March 2017, July 2013 VA Form 9, May 2011 claim for DIC benefits.

For VA benefits purposes, marriage is a marriage valid under the law of the place where the parties resided at the time of the marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Here, the record shows that the appellant and the Veteran resided in Georgia, where he died in July 1995.  Accordingly, the Board is required to look to the laws of the State of Georgia in order to determine whether the appellant and the Veteran had entered into a valid common law marriage prior to his death. 

Georgia recognizes common-law marriages entered into prior to January 1, 1997, as long as the following elements are met: "the parties must be able to contract, must agree live together as man and wife, and must consummate the agreement."  See, OCGA § 19-3-1; Estate of Smith, 679 S.E.2d 760 (Ga. App. 2009).  These elements must be met simultaneously and such legal relationship cannot be partial or periodic.  Baynes v. Baynes, 467 S.E.2d 195, 196 (Ga. App. 1996).  The burden of proof is on the party asserting the existence of the common-law marriage to establish its existence by a preponderance of the evidence.  Estate of Smith, 679 S.E.2d 760 (Ga. App. 2009).

After a review of the evidence, the Board finds that at the time of the Veteran's death, the appellant and the Veteran were in a valid common law marriage in the State of Georgia.  In coming to this conclusion, the Board relied on statements from the appellant, the daughter of the appellant and Veteran, the appellant's brother, neighbors, and friends.  See, supporting statements received by VA in March 2017.  In each of these statements received by VA, it is stated that the appellant and the Veteran continued their relationship following the divorce until the Veteran died in July 1995.  In fact, the appellant's brother stated that he didn't know about the divorce until after the Veteran's death, as he had thought that they were a couple until that time.  Additionally, the neighbor of the appellant and Veteran submitted a statement confirming that they were living as husband and wife until his death in July 1995 and also stated that she also had no knowledge of a divorce.  See, supporting statements received by VA in March 2017.  These statements, and the others received by VA, are not contradicted by any other evidence in the file. 

The Board acknowledges that the Veteran's death certificate lists his marital status as "Divorced."  However, the statements submitted by the appellant and by multiple family members, friends, and neighbors clearly indicate that the appellant and the Veteran were holding themselves out to the public as husband and wife until his death in July 1995.  In re Estate of Love, 274 Ga. App. 316, 618 S.E.2d 97 (2005) (holding that evidence tending to show the existence of a common law marriage may include such circumstances as the act of living together as man and wide, and holding themselves out the world as such). 

Accordingly, based on the above, the Board finds that the parties (the appellant and Veteran) were able to contract, lived together as husband and wife, and consummated the agreement by cohabitation.  Therefore, the Board finds that, at the time of the Veteran's death, the appellant and the Veteran were in a valid common law marriage in the State of Georgia and the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have been met.  38 C.F.R. § 3.52.









ORDER

Recognition of the appellant as the Veteran's spouse for the purpose of her eligibility for VA death benefits is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


